Case 4:21-cr-20181-SDD-Cl ECF No. 1, PagelD.1 Filed 03/17/21 Page 1of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Case:4:21-cr-20181
UNITED STATES OF AMERICA, Judge: Davis, Stephanie Dawkins
Mu: Ivy, Curtis
Plaintiff, Filed: 03-17-2021 At 12:53 PM
SEALED v SEALED (sk)
Vv. Violation:
26 U.S.C. § 5861(d)
KYLE AARON-LEWIS REESE,
Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES:

| COUNT ONE
POSSESSION OF AN UNREGISTERED FIREARM
(26 U.S.C. § 5861(d))
On or about November 2, 2020, in the Eastern District of Michigan, KYLE
AARON-LEWIS REESE, knowingly possessed a firearm, specifically a 5.56 x 45

mm caliber machinegun, not registered to him in the National Firearms

Registration and Transfer Record, in violation of Title 26, United States Code,

Sections 5841, 5861(d), and 5871.

i)

 
Case 4:21-cr-20181-SDD-Cl

ECF No. 1, PagelD.2 Filed 03/17/21 Page 2 of 3

FORFEITURE ALLEGATION- FIREARMS
(49 U.S.C. § 80303, and 26 U.S.C. § 5872 with 28 U.S.C. § 2461(c))

Pursuant to 49 U.S.C. § 80303, and 26 U.S.C. § 5872 with 28 U.S.C.

§ 2461(c), upon conviction of the violation alleged in Count One of the Indictment,

Possession of an Unregistered Fi

rearm in violation of 26 U.S.C. § 5861(d),

defendant shall forfeit to the United States his interest in all firearms involved in

the offense.

THIS IS A TRUE BILL.

Dated: March 17, 2021

 

SAIMA S. MOHSIN
Acting United States Attorney

s/JULES M. DePORRE

JULES M. DePORRE

Assistant United States Attorney
MI State Bar P-73999

600 Church Street

Flint, Michigan 48502-1280

s/GRAND JURY FOREPERSON

s/ANTHONY P. VANCE
ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

 

 
 

 

Case 4:21-cr-20181-SDD-CIl ECF No. 1, PagelD.3 Filed 03/17/21 Page 3 of 3

Case:4:21-cr-20181
Companion Case information MUST be completed by A Judge: Davis, Stephanie Dawkins
. as _ . MJ: Ivy, Curtis
United States District Court Criminal Case Co Filed: 03.17.0024 At 12:53 PM

Eastern District of Michigan
SEALED v SEALED (sk)

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

[_] Yes No AUSA’s Initials: JMD

 

 

 

Case Title: USAv. KYLE AARON-LEWIS REESE

County where offense occurred : GENESEE

 

Check One: Felony [_] Misdemeanor L_] Petty
X _Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

Superseding to Case No: Judge:

 

CJ Original case was terminated; no additional charges or defendants.
Corrects errors; no additional charges or defendants.
[] Involves, for plea purposes, different charges or adds counts.
[_] Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

March 17,2021 s/JULES M. DEPORRE

Date Jules M. DePorre
Assistant United States Attorney

210 Federal Building

600 Church Street

Flint, Michigan 48502
Telephone: (810) 766-5177
Email: Jules. DePorre@usdoj.gov

P73999

‘ Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

03/1 1/2013

 

 
